Title: To George Washington from James McAlpin, 27 June 1799
From: McAlpin, James
To: Washington, George



Sir,
Philad[elphi]a June 27th 1799

I never had the honour of writing to you upon a subject which gave me so much concern as the present! but however painful the task, it is my duty to Acquaint you with my ill success in the execution of your order for your Regimentals.
Having, after considerable enquiry, found out an embroiderer, I had flattered myself that nothing was wanting to the completion of the business but the gold thread—And waited with much Anxious solicitude, the arrival of the Ships from Europe. That no dissappointment might arise on Account of the thread, I had wrote to a friend in New York—And on the same day on which a parcel was landed here, I received anoth⟨er⟩ from him. I now thought the business finished And Acquainted the Secretary at War, that he might depend on having your Regimentals to send by next mondays Mail—but how great was my dissappointment, on calling on the embroiderer, to see how he proceded, to find that he was not master of his business, And that his work was so wretchedly done, that I was convinced you would never wear it—However, not to rely intirely on my own opinion, I took the liberty of asking General McPherson, & the Secretary at war to see it, who both concurred with me, that it would be highly improper to have it finished in that manner, And put you to a great expence, when they were sure you would not wear it.
Not being able to do more at the present time, I wait your Orders how to act, begging leave to suggest the propriety of sending

the Coat to London, in order to have it embroidered there, which I think possible to be done, and have it out again, by one of the fall Ships. Should you approve of that or any other method, I shall be glad to receive your Commands as soon as possible. I remain, with the utmost respect Sir, your Most Obedient & much Obliged Humble Servant

James McAlpin

